COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 10 of Harris County

      Appellant, Richard Vincent Letizia, has filed a “Request for Trial Cause Number
2112524 June 12, 2018 Examining Trial Hearing.” The motion is granted.
       The official, or substitute court reporter, is directed to prepare and file in this
Court, at no expense to appellant, a reporter’s record of the June 12, 2018 hearing in trial
court cause number 2112524 within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: June 28, 2018